The opinion of the Court was delivered by
, Poché, J.
This appeal is taken by Duck, one of the defendants,who presents his complaint in the form of two bills of exceptions:
... 1. He charges error in the refusal of the District Judge to stop the. District Attorney in the course of the latter’s argument, at the request, of counsel for accused, charging that the District Attorney was making an improper and unfair argument to the jury. *765There is no force in this complaint; This Court cannot, and will nob interfere with District Judges in the manner of controlling their courts, or of enforcing rules of propriety and decorum on the officers, of the court. . ■ • . ■ ' ;
2. The defendant next complains of the refusal of the Judge to give the following charge •: “It is. incumbent On the State to make; their prosecution certain, and to make it probable is not enough,” instead of which the Court charged the jury as follows : “ The law considers everybody innocent until the contrary is proven beyond a reasonable doubt; that the doubt must be a substantial doubt; and if they had a, doubt of the guilt of the accused, they were entitled to it, and should render a verdict of not guilty.”
, The charge is as liberal to the accused as they could possibly expect. It embodies principles of criminal law which are its ancient in this State as crime itself.
■ It leaves no ground of complaint to the accused, whose appeal is entirely without merit; .
• Judgment affirmed.